 In the Matter of HAWKINS IRON COMPANYandINTERNATIONAL-ASSC-CIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRON WoixERs,LOCAL 539, A. F. OF L.Case No. 10-R-1235.-Decided July 15, 19liBradley, Baldwin, All &; White, by Mr. Sam Bronaugh.,of Birming-ham, Ala., for the Company.RosenthalcCRosenthal,byMr. Albert Rosenthal,of Birmingham,Ala., for the Union.'Mr. Louis Cokin,of counsel to the Board.DECISIONANDDI iEC'I`1ON OF ELECTIONSiA'ITFMENT OF THE CASEUpon petitionand amendedpetition duly filed by InternationalAssociationofBridge,Structural and Ornamental IronWorkers,Local 539, A.F. of L., hereincalledthe Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Hawkins Iron Company,Birmingham,Alabama, herein.called the Company,the National Labor Relations Board providedfor an appropriate hearing upon due notice before T. Lowry Whit-taker,TrialExaminer.Said hearing was held at Birmingham,.Alabama, on June 26,1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ,examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.During the course of the hearing the Union moved,to amend Sections 8 and 9 of its amended petition to show itself as-the present bargaining agent.The Trial Examiner reselived. rulingthereon.The motion is hereby granted, although We do not therebyfind that' the Union, has a present collective bargaining. agreementwith the Company.The Trial Examiner's rulings made at the hear-ing aie free from'prejudicial error and are hereby affirmed. , All,parties were afforded full opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the''follow.ing.57 N. L. R. B., No. 70.k371: 372DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHawkins Iron Company is an Alabama corporation withsits princi-pal place of business in Birmingham,Alabama, where it is-engagedin the fabrication of steel products.FromOctober 1943 to Juhe 1944the Company purchased$5,000,worth of welding rods,which were-shipped to it from points outside the State of Alabama.During the-same period the Company received 6,000 tons of steel to be fabricatedfor Alabama Drydock Company,Mobile, Alabama.The latter Com-,pany uses all the steel for building and repairing ships.During theaforementioned period the Company fabricated steel for the UnitedStates Navy and United States Maritime Commission valued at about$30,000,'about 50 per cent of which was shipped out of the State ofAlabama.We find that the Company.is` engaged in commerce-,within themeaning of the National Labor Relations Act.-II.THE ORGANIZATION INVOLVEDInternational Association of Bridge, Structural and OrnamentalIronWorkers, Local539, is alabor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNINGEEIRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees until such time as theUnion is certified by"the Board.A statement of a Field Examiner of the Board,,introduced into evi-dence at the hearing,-indicates that' the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate'During August 1940 the Union entered into a contract with Haw- -kins Ornamental Iron Company. Said Company was adjudged bank-rupt in-1941 and was thereafter purchased by the. Company.At thetime the contract was entered into it covered approximately 12 em-ployees.Nolie of the parties contends that the contract is a bar to theinstant proceeding.We find that a question affecting commerce has arisen concerningthe representation ,of employees of the Company, within the meaningof Section 9 (c) and Section (6)'ahd,.(7) of the Act.1The Field Examiner reported that the Union presented 40 ledger or authorization cardsbearing the names of persons who appear on the Company's pay roll of June 11, 1944.The are approximately 116 employees in the appropriate unit. I`HAWKINS IRON COMPANY,1V. THE APPROPRIATE: UNIT373The parties -agree that all employees of the Company,; excludingsales, office and clerical employees, watchmen and' supervisors, con-stitute an appropriate unit.-The parties agree that leadernien should be included in the -unit.The record indicates that the, Company employs three such personswho are in charge of three respective' departments.They are directlyrespon,ible to the shop superintendent and assign jobs, give orders,and recommend hiring and discharging.We find that the leadermenare supervisory employees, and as such, we shall exclude them from theunit.We find that all employees of the Company, excluding sales, office,,and clerical employees, watchmen, leadermen, and any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise' effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b), of theAct.V. THE DETERMINATION_OF.REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.rDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations =Series 3, it is herebyDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hawkins IronCompany, Birmingham, Alabama, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the 374DECISIONS OF. NATIONAL LABOR RELATIONS BOARDdate of this Direction, including employees, who did not work duringsuch pay-roll period because theyowere,ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the,date,of the election, to determinewhether or not they desire to be represented by International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, Local539; A. F. of L., for the purposes of collective bargaining.11